DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amir H. Behnia on 6/17/2022.
The application has been amended as follows: 

1. (Currently Amended) A polyethylene foil comprising 4 layers (A) to (D) arranged in the order of (A) to (D), wherein layers (B) to (D) comprise biaxially oriented polyethylene and wherein 

layer (A) comprises polyurethane and nanoparticles and has a layer thickness of 25 to 300 nm, 

layer (B) further comprises polymers having functional groups, which can form covalent bonds with polyurethane and is directly connected to layer (A), 

layer (C) has at least a layer thickness of 50% of the total thickness of the foil, and 

layer (D) represents an outer layer of the foil and comprises antiblocking agents.

2. (Currently Amended) The polyethylene foil 

3. (Currently Amended) The polyethylene foil 

4. (Currently Amended) The polyethylene foil 

5. (Currently Amended) The polyethylene foil 

6. (Currently Amended) F The polyethylene foil 

7. (Currently Amended) The polyethylene foil 

8. (Currently Amended) The polyethylene foil 

9. (Currently Amended) The polyethylene foil 

10. (Currently Amended) The polyethylene foil 

11. (Currently Amended) A food 


Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art fails to suggest or otherwise renders obvious a polyethylene foil with the features, structure, and composition of instant claim 1.
Regarding claims 2-11, these claims depend indirectly or directly on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783